SNYDER, Judge,
concurring.
I concur in the majority opinion reluctantly, because I agree with the trial judge who affirmed the Commission’s decision reversing the appeals tribunal of the Division of Employment Security.
The trial court pointed out that the Commission “actually adopted ail of the findings of the hearing officer except his final conclusion, and gave no reason for disaffirming his belief that the general foreman and vice president were more credible witnesses.” The trial judge went on to say, “The action of the Commission appears arbitrary and capricious, leaves the process open to abuse, and undermines public confidence in the system of providing unemployment compensation to deserving claimants.” And so it does.
The ruling cases hold, however, that the Commission’s decision must be affirmed.